Case 2:16-cv-12409-SJM-RSW ECF No. 176, PageID.26879 Filed 08/13/19 Page 1 of 20




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

      TOBY SCHECHNER, et al.,
                                                 Case No. 2:16-cv-12409
                 Plaintiffs,
                                                 HONORABLE STEPHEN J. MURPHY, III
      v.

      WHIRLPOOL CORPORATION,

                 Defendant.
                                     /

                       OPINION AND ORDER DENYING
              PLAINTIFFS' MOTION TO CERTIFY THE CLASS [71, 83]

           On April 16, 2018, Plaintiffs filed a motion to certify the class. ECF 71, 83

  (under seal). In support of their motion, Plaintiffs offered expert testimony. See ECF

  87-9. On May 31, 2018, Defendant Whirlpool Corporation filed its response. ECF 91

  (under seal). On July 9, 2018, Plaintiffs filed their sealed reply. ECF 107 (under seal).

  The Court has reviewed the briefs and finds that a hearing is unnecessary. E.D. Mich.

  LR 7.1(f). For the reasons below, the Court will deny Plaintiffs' motion.

                                     BACKGROUND

  I.       Procedural History

           On August 19, 2016, Plaintiffs Toby Schechner, Barbara Barnes, Laura Bliss,

  Kathryn Limpede, Louise Miljenovic, Candace Oliarny, Beverly Simmons, and

  Richard and Mary Ellen Thome1 filed their amended putative class-action complaint

  against Defendant. ECF 5. Plaintiffs allege that Defendant's marketing and



  1   Kathleen Jordan voluntarily dismissed her case without prejudice. See ECF 25.


                                             1
Case 2:16-cv-12409-SJM-RSW ECF No. 176, PageID.26880 Filed 08/13/19 Page 2 of 20




  advertising for its ovens with AquaLift self-cleaning technology ("AquaLift ovens")

  were false, deceptive, and misleading because the ovens did not clean "as advertised."

  Id. at 68.

         On October 18, 2016, Defendant filed a motion to partially dismiss Plaintiffs'

  complaint. ECF 11. The parties briefed the motion and the Court held a hearing. ECF

  23, 24, 26. On February 14, 2017, the Court granted in part and denied in part

  Defendant's motion. ECF 27. The Court detailed which claims survived the motion to

  dismiss: Simmons's New Mexico and Thomes' Arizona unjust enrichment claims;

  Schechner and Barnes' Florida Deceptive and Unfair Trade Practices claims; and

  Miljenovic's New Jersey Consumer Fraud Act claim. See id. at 881–82. Additionally,

  several claims not addressed by the motion to dismiss remained: Bliss and

  Miljenovic's Magnuson-Moss Warranty Act claims; Limpede, Bliss, and Miljenovic's

  UCC Breach of Express Warranty Claims; Bliss and Miljenovic's UCC Breach of

  Implied Warranty of Merchantability Claims; Bliss's Michigan Consumer Protection

  Act claim; and Schechner and Barnes's Unjust Enrichment Claims. Compare ECF 11,

  PgID 288 (Defendant's partial motion to dismiss) with ECF 5, PgID 115–29

  (Plaintiffs' complaint).

         On April 16, 2018, Plaintiffs filed a motion to certify the class. ECF 71–82, 83–

  87 (under seal). In support of their motion, Plaintiffs offered expert testimony. See

  ECF 87-9. On May 31, 2018, Defendant filed its response. ECF 91 (under seal).

  Defendant offered testimony of its own experts. See ECF 168, PgID 26789 (describing

  Defendant's experts). The parties then filed motions to strike the testimonies of each




                                             2
Case 2:16-cv-12409-SJM-RSW ECF No. 176, PageID.26881 Filed 08/13/19 Page 3 of 20




  other's experts. ECF 96 (under seal), 110–12. The Court then appointed a special

  master to review the motions to strike. ECF 125. On February 28, 2019, the Court

  resolved the parties' objections to the special master's report and resolved their

  motions to strike certain experts' opinions. ECF 168.

  II.   Factual Background

        Plaintiffs' claims "will rise or fall with the answer to one question: Do

  Whirlpool's ovens equipped with 'Aqualift Self-Clean Technology' ('AquaLift') work as

  advertised?" ECF 83, PgID 9230 (under seal). Plaintiffs allege that Defendant's

  marketing convinced "consumers that AquaLift Ovens would clean oven cavities

  without manual labor in a way that was equal to or better than traditional self-

  cleaning ovens." Id. at 9231 (under seal).2 Defendant believes that "Plaintiffs argue

  that consumers left commonsense at home and thought they were buying an oven

  that magically cleaned itself." ECF 91, PgID 11027 (under seal).

        Defendant created AquaLift self-cleaning technology as an alternative to

  pyrolytic ovens. Id. at 11023–24 (under seal). AquaLift uses water, a lower

  temperature, a shorter cleaning cycle, and special enamel coating to facilitate the

  alternative cleaning process. Id. at 11024 (under seal). AquaLift also permitted

  Defendant to create ovens with "larger cooking cavities and larger door windows." Id.

  at 11025 (under seal).




  2 "Traditional self-cleaning ovens" are "pyrolytic ovens" that used "high heat or
  'pyrolysis'" to automatically loosen and remove dirt or soil from the interior of an
  oven. ECF 83, PgID 9231–32 (under seal).


                                           3
Case 2:16-cv-12409-SJM-RSW ECF No. 176, PageID.26882 Filed 08/13/19 Page 4 of 20




        During product development, Defendant conducted tests "to show that after

  the AquaLift cycle was complete, it would take consumers 20 minutes to manually

  clean the oven." ECF 83, PgID 9234 (under seal) (emphasis omitted). Initial consumer

  feedback revealed negative experiences with AquaLift's self-cleaning capabilities. See

  id. at 9234–36 (under seal); ECF 91, PgID 11026 (under seal). Thus, Defendant

  revised the AquaLift system and the literature provided to consumers. ECF 91, PgID

  11026 (under seal).

        Defendant understood that its AquaLift ovens required manual cleaning—as

  do traditional self-cleaning ovens—but still emphasized the feature in its marketing

  campaign. ECF 83, PgID 9236–38 (under seal); ECF 91, PgID 11028 (under seal)

  (noting that "[e]very oven requires some manual work to clean it"); id. (under seal)

  (explaining that Defendant advertised the AquaLift ovens as an alternative to

  traditional self-cleaning ovens). Once Defendant brought AquaLift ovens to market,

  it directed the advertising campaign and relied on digital and in-store advertisements

  and sales representatives' pitches to promote the product. ECF 83, PgID 9239–42

  (under seal).

        Plaintiffs allege that after AquaLift was on the market, Defendant struggled

  to secure positive reviews from trade publications and to chart a path forward. Id. at

  9243–47 (under seal). They further allege that consumers and Whirlpool employees

  expressed discontent with the AquaLift feature. Id. at 9247–49 (under seal). But

  Plaintiffs did not review the negative trade reviews, and several explained that it

  would not have impacted their purchase of the AquaLift oven. ECF 91, PgID 11033




                                            4
Case 2:16-cv-12409-SJM-RSW ECF No. 176, PageID.26883 Filed 08/13/19 Page 5 of 20




  (under seal). Defendant maintains that most AquaLift oven owners "showed high

  product satisfaction" and that its call center received minimal complaints. Id. at

  11035. And Defendant sought to remedy complaining consumers' concerns. ECF 83,

  PgID 9250–51 (under seal); ECF 91, PgID 11036 (under seal).

        Plaintiffs allege uniform harm because "they would not have purchased an

  AquaLift Oven had they known it was not self-cleaning and/or would have had the

  power to decide whether to accept the purported trade-offs that Whirlpool claims are

  associated with its new oven cleaning . . . technology." ECF 83, PgID 9252 (under

  seal). "Each Plaintiff . . . would not have purchased an AquaLift Oven had they known

  about the 'elbow grease' required to use the cleaning feature." Id. at 9253 (under seal).

  The damage is either "the purchase price of" an AquaLift Oven or "the cost of the

  nonexistent or absent self-cleaning attribute." Id. at 9252 (under seal). Moreover,

  Plaintiffs allege that the AquaLift ovens demand "more manual labor than was

  represented in the products' advertising." Id. (under seal).

                                  LEGAL STANDARD

        Civil Rule 23 governs class action lawsuits. A matter may proceed as a class

  action in the name of the representative parties if

               (1) the class is so numerous that joinder of all members is
               impracticable; (2) there are questions of law or fact
               common to the class; (3) the claims or defenses of the
               representative parties are typical of the claims or defenses
               of the class; and (4) the representative parties will fairly
               and adequately protect the interests of the class.

  Fed. R. Civ. P. 23(a); see also Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 613

  (1997). A class must meet the above prerequisites and also meet one of the



                                             5
Case 2:16-cv-12409-SJM-RSW ECF No. 176, PageID.26884 Filed 08/13/19 Page 6 of 20




  requirements identified by Rule 23(b). Sprague v. Gen. Motors Corp., 133 F.3d 388,

  397 (6th Cir. 1998) (citing In re Am. Med. Sys., Inc., 75 F.3d 1069, 1079 (6th Cir.

  1996)). Class actions are an exception to the norm, and a plaintiff bears the burden

  to show that class certification is appropriate. See Young v. Nationwide Mut. Ins. Co.,

  693 F.3d 532, 537 (6th Cir. 2012) (citations omitted).

         Federal courts possess "broad discretion in deciding whether to certify a class,"

  but must do so "within the framework of Rule 23." Am. Med. Sys., 75 F.3d at 1079

  (citing Gulf Oil Co. v. Bernard, 452 U.S. 89, 100 (1981)). Courts must conduct a

  rigorous analysis into whether the party seeking certification meets Rule 23's

  prerequisites. Comcast Corp. v. Behrend, 569 U.S. 27, 33 (2013).

         The rigorous analysis may require the Court "to probe behind the pleadings

  before coming to rest on the certification question." Gen. Tel. Co. of Sw. v. Falcon, 457

  U.S. 147, 160 (1982). It would be "clearly wrong" for the Court to conduct "a 'limited

  factual inquiry' assuming [Plaintiffs'] allegations to be true." Gooch v. Life Invs. Ins. of

  Am., 672 F.3d 402, 417 (6th Cir. 2012) (citing Beattie v. CenturyTel, Inc., 511 F.3d 554,

  560 (6th Cir. 2007)). "[O]rdinarily the determination should be predicated on more

  information than the pleadings will provide." Am. Med. Sys., 75 F.3d at 1079 (quoting

  Weathers v. Peters Realty Corp., 499 F.2d 1197, 1200 (6th Cir. 1974)). The Court,

  therefore, must explore the nature of the alleged harms and the evidence supporting

  them. Cf. Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 351 (2011) (recognizing that

  vetting a proposed class necessarily entails "some overlap with the merits" because it




                                               6
Case 2:16-cv-12409-SJM-RSW ECF No. 176, PageID.26885 Filed 08/13/19 Page 7 of 20




  "generally involves considerations that are enmeshed in the factual and legal issues

  comprising the plaintiff's cause of action") (internal quotations omitted).

                                      DISCUSSION

        Plaintiffs propose a nationwide class of "[a]ll persons who purchased a

  Whirlpool, Maytag, KitchenAid, or Jenn-Air oven equipped with AquaLift in the

  United States" and state-based classes for purchases made in six states. ECF 5, PgID

  110–11. "Plaintiffs seek certification of five [sic] state Classes under the laws of their

  respective states of Michigan, Florida, New Jersey, Arizona, Idaho, and New Mexico."

  ECF 83, PgID 9254 (under seal) (Plaintiffs list six states, not five).

  I.    Rule 23(a) Analysis

        Plaintiffs fail to meet the requirements of Rule 23(a) because they fail the

  commonality and typicality requirements. Rule 23(a)'s "commonality and typicality

  requirements . . . tend to merge." Dukes, 564 U.S. at 349 n.5 (quoting Falcon, 457 U.S.

  at 157–58 n.13) (addressing the commonality requirement and declining to address

  typicality because the class lacked commonality).

        A.     Numerosity.

        Neither party suggests that the numerosity requirement is not met. See

  generally ECF 83 (under seal), ECF 91 (under seal). The proposed classes include all

  purchasers of Whirlpool, Maytag, KitchenAid, or Jenn-Air ovens with AquaLift

  during an indeterminate period. More than 720 consumers have contacted Plaintiffs'

  counsel regarding Defendant's AquaLift ovens. ECF 174, PgID 26862. With the




                                              7
Case 2:16-cv-12409-SJM-RSW ECF No. 176, PageID.26886 Filed 08/13/19 Page 8 of 20




  proposed definition in mind and the parties' implicit concession of numerosity, the

  Court may safely assume that the first element is satisfied.

        B.      Commonality.

        Rule 23(a)(2) provides that class action certification is appropriate only if there

  are "questions of law or fact common to the class." Fed. R. Civ. P. 23(a)(2).

  Commonality looks to the questions of law or fact "among the class members

  generally," 1 Newberg on Class Actions § 3:26 (5th ed. 2018) and seeks "to generate

  common answers apt to drive the resolution of the litigation." Dukes, 564 U.S. at 350

  (quoting Richard A. Nagareda, Class Certification in the Age of Aggregate Proof, 84

  N.Y.U. L. Rev. 97, 132 (2009)) (emphasis omitted). A common question of law or fact

  exists when it can be shown that all class members suffered the same injury. Dukes,

  563 U.S. at 349–50. Class claims must depend upon a common contention "capable of

  classwide resolution—which means that determination of its truth or falsity will

  resolve an issue that is central to the validity of each one of the claims in one stroke."

  Id. at 350.

        Plaintiffs argue that three questions of law and fact demonstrate commonality:

  (1) whether Defendant represented AquaLift Ovens to be "self-cleaning," (2) whether

  the "self-clean" representation was misleading, and (3) whether the misrepresentation

  caused damages. ECF 71, PgID 6214. That is, they argue that Defendant advertised

  the Ovens in a way that is common to all putative class members.

        Defendant counters that Plaintiffs cannot prove commonality because: "(1)

  there is no industry-accepted or regulatory definition of 'self-cleaning oven'; (2)




                                              8
Case 2:16-cv-12409-SJM-RSW ECF No. 176, PageID.26887 Filed 08/13/19 Page 9 of 20




  consumers have vastly different understandings of the phrases 'AquaLift® Self-

  Cleaning Technology' and 'self-cleaning oven'; and (3) whether Aqualift technology

  works 'as advertised' depends on whether the Oven owner follows Whirlpool's user

  instructions." ECF 91, PgID 11022 (under seal). Defendant further argues that—even

  if commonality existed—putative class members purchased their AquaLift ovens for

  reasons other than its self-cleaning feature, paid little attention to the self-cleaning

  technology, or lacked a common understanding of AquaLift's self-cleaning

  capabilities. Id. (under seal).

         False advertising cases ask whether companies sold products using advertising

  that misleads the reasonable consumer; "[w]hether consumers were satisfied with the

  product is irrelevant." Rikos v. Proctor & Gamble Co., 799 F.3d 497, 507 (6th Cir.

  2015) (citations omitted).

         Plaintiffs' theory of liability of how Defendant's representation is misleading is

  that Defendant's AquaLift ovens actually have little to no self-cleaning ability. ECF

  82-11, PgID 8907 (declaration of Plaintiff's expert Mr. Colin Weir). Allegedly, manual

  labor is needed to "clean the oven cavity, (particularly the sides, back, and the door)"

  and the manual labor requirement was "not disclosed to consumers." Id. Under this

  theory, Defendant's advertising of the AquaLift ovens' self-cleaning feature is

  misleading because it does not clean as advertised even after following the directions.

  An oven that requires no manual labor to clean does not exist in the real world. ECF




                                             9
Case 2:16-cv-12409-SJM-RSW ECF No. 176, PageID.26888 Filed 08/13/19 Page 10 of 20




  91-22, PgID 11657 (under seal) (Dr. Simonson's report).3 The liability inquiry

  necessarily implicates whether each consumer precisely followed the instructions for

  the self-clean feature, raising several individualized questions. E.g., In re Scotts EZ

  Seed Litig., 304 F.R.D. 397, 405 n.3 (S.D.N.Y. 2015).4 Plaintiffs therefore do not meet

  the commonality requirement.

        Alternatively, Plaintiffs could be arguing that Defendant's AquaLift ovens

  cannot be labelled "self-cleaning" ovens. But Plaintiffs do not show that the evidence

  can be resolved in one stroke. There is no regulatory- or industry-accepted definition

  of "self-cleaning oven." ECF 91, PgID 11037 (under seal). Plaintiffs' expert Dr.

  Kamins conducted a survey and found that respondents defined the term "self-

  cleaning" in the following ways:




  3 Pyrolytic ovens require substantial manual labor. ECF 91-11, PgID 11281, 11323
  (under seal) (Dr. Rauschenberger's report).
  4 Plaintiffs in Scotts EZ Seed presented three theories of liability: (1) the seed did not

  grow grass at all; (2) the labeling statement "50% thicker with half the water" was
  false and misleading; and (3) the seed does not grow grass at half-water levels even
  if used according to directions on the package. "Defendants correctly contend this
  [third] theory of liability is replete with individualized questions, including whether
  the consumer watered at half-water rates or followed the instructions exactly." Scotts
  EZ Seed, 304 F.R.D. 403 n.3. Plaintiffs' theory here most closely matches the third
  theory in Scotts EZ Seed.


                                             10
Case 2:16-cv-12409-SJM-RSW ECF No. 176, PageID.26889 Filed 08/13/19 Page 11 of 20



      Category of Definitions                      Percentage of Respondents
      "Cleans Itself, no need to do anything,      48%
      just press button"
      "Makes it easy to clean/minimal              20%
      effort/just need to wipe"
      "Burns off grease/grime/food                 19%
      splatter/dirt or turns food to ashes"
      "Other"                                      16%
      "Cleans with high heat"                      8%
      "No chemicals needed"                        6%
      "High quality/high tech/good/smart           3%
      oven"
      "Brand name or retail store mentioned"       3%
      "Don't know"                                 2%

  ECF 82-10, PgID 8875. Plaintiffs' expert shows varying definitions and expectations

  for the term "self-cleaning."5 And some of the definitions—such as "Cleans with High

  Heat" or "Burns off Grease"—are inherently incompatible with AquaLift because they

  describe only traditional, pyrolytic self-cleaning. Id. at 8876. Similarly, respondents'

  expectations of the manual labor needed after running a "self-cleaning" cycle varied:

      Category of Responses                        Percentage of Respondents
      "Wipe interior (cloth, paper towel, rag)     54%
      and/ or sweep ashes"
      "Use product/cleaner (no clarification of    18%
      effort needed)"
      "Other"                                      16%
      "Remove/clean residue (no mention of         7%
      effort)"
      "Scrub/scrape interior (no mention of        2%
      product)"
      "scrub/scrape interior"                      2%
      "Don't Know"                                 1%

  5 Plaintiffs' supplemental evidence does not counter the conclusion, since it reflects
  some circular definitions of "self cleaning." ECF 174-1. For example, one person said,
  "I purchased a self cleaning oven because I wanted a self cleaning oven." Id. at 174-
  1, PgID 26875. Meanwhile, other people acknowledged that they expected to use some
  manual labor. Id. at 26874.



                                                  11
Case 2:16-cv-12409-SJM-RSW ECF No. 176, PageID.26890 Filed 08/13/19 Page 12 of 20




  Id. at PgID 8876–77. Without a commonly accepted or realistic understanding of "self-

  cleaning," Plaintiffs' claims that AquaLift self-cleaning ovens did not clean "as

  advertised" are not susceptible to resolution in one stroke.

        C.     Typicality.

        Rule 23(a) requires that "the claims or defenses of the representative parties

  are typical of the claims or defenses of the class." Fed. R. Civ. P. 23(a).

               Typicality determines whether a sufficient relationship
               exists between the injury to the named plaintiff and the
               conduct affecting the class, so that the court may properly
               attribute a collective nature to the challenged conduct . . . .
               A necessary consequence of the typicality requirement is
               that the representative's interests will be aligned with
               those of the represented group, and in pursuing his own
               claims, the named plaintiff will also advance the interests
               of the class members.

  Sprague, 133 F.3d at 399 (citation omitted). The test for typicality is not demanding;

  the interests and claims of the plaintiffs do not need to be identical. Fallick v.

  Nationwide Mut. Ins. Co., 162 F.3d 410, 422 (6th Cir. 1988). A claim is not typical

  "when a plaintiff can prove his own claim but not necessarily have [proven anybody]

  else's claim." Beattie, 511 F.3d at 561.

        Plaintiffs argue that typicality is satisfied because the Plaintiffs and putative

  class members were all injured in the same way: "they purchased a purportedly 'self-

  cleaning' oven that requires 'intensive' manual labor." ECF 83, PgID 9257 (under

  seal) (emphasis omitted).

        Plaintiffs do not demonstrate typicality. In the absence of an industry-wide or

  commonly accepted definition of "self-cleaning," each of the Plaintiffs could have



                                             12
Case 2:16-cv-12409-SJM-RSW ECF No. 176, PageID.26891 Filed 08/13/19 Page 13 of 20




  different understandings of "self-clean" or "self-cleaning" as stated in Defendant's

  label.6 As explained above, respondents to Dr. Kamins's survey had varying

  understandings of the term. ECF 82-10, PgID 8875.

        And Plaintiff's theory of liability—that AquaLift ovens do not clean as

  advertised even after following the directions (i.e., it "requires intensive manual

  labor," ECF 83, PgID 9257)—raises typicality concerns similar to the outlined

  commonality concerns. It implicates whether the consumers precisely followed the

  instructions for the self-clean feature and raises individualized questions.

        Plaintiff's citation to Daffin v. Ford Motor Co., 458 F.3d 549 (6th Cir. 2006), is

  inapposite. There, the "same defect," ECF 83, PgID 9257, across the class was a

  defective throttle body that caused the accelerator to stick. A mechanical defect

  causing a mechanical dysfunction is not the same as Plaintiffs' alleged defect, an oven

  that requires some manual labor to clean despite being labeled as "self-cleaning." The

  latter involves human factors much more than the former. Dr. Rauschenberger

  detailed the cleaning steps and instructions for three ovens. ECF 91-11, PgID 11260–

  81 (under seal). Dr. Rauschenberger opined that, from a human factors standpoint,

  Defendant's AquaLift user instructions were "clear and easy to follow," id. at 11282

  (under seal), but there was variation in compliance with the instructions across the

  putative class, see id. at 11299–303 (describing variation in compliance among named




  6There is also some variation in the customers’ pre-purchase research, their exposure
  to Defendant's messaging, and their use of the AquaLift feature. See, e.g., ECF 77-2,
  PgID 7400–03 (historical sampling of retailer messaging for AquaLift ovens).


                                            13
Case 2:16-cv-12409-SJM-RSW ECF No. 176, PageID.26892 Filed 08/13/19 Page 14 of 20




  Plaintiffs). Typicality thus does not exist here, as contrasted with cases involving a

  mechanical defect.

        D.     Adequacy of Representation

        Because the Court finds that the putative class does not meet commonality and

  typicality, it will not address adequacy.

  II.   Rule 23(b)

        To be certified, a class must meet all the requirements of Rule 23(a) and have

  at least one feature listed in Rule 23(b). Plaintiffs argue that their case meets the

  requirements of Rule 23(b)(3), or alternatively, 23(b)(2). ECF 71, PgID 6250, 6254. As

  discussed earlier, however, Plaintiffs do not meet the requirements of Rule 23(a). But

  even if they did, Plaintiffs also fail to meet any provision of Rule 23(b).

        A.     Rule 23(b)(3)

        A class action satisfies the requirements of Rule 23(b)(3) if common questions

  of law or fact "predominate over any questions affecting only individual members,

  and that a class action is superior to other available methods for fairly and efficiently

  adjudicating the controversy." Fed. R. Civ. P. 23(b)(3). Rule 23(b)(3)'s predominance

  requirement is satisfied only if the plaintiffs can show that "damages are capable of

  measurement on a classwide basis." Comcast Corp. v. Behrend, 569 U.S. 27, 34 (2013).

        Plaintiffs argue that predominance is satisfied because they allege a common

  method of misrepresentation and the same legal claim. ECF 83, PgID 9259 (under

  seal). They assert that Defendant's advertising message was so uniform and




                                              14
Case 2:16-cv-12409-SJM-RSW ECF No. 176, PageID.26893 Filed 08/13/19 Page 15 of 20




  ubiquitous as to render all the state law claims proven with common evidence and

  not individualized evidence. Id. at 9260 (under seal).

           But unlike the cases Plaintiffs cite, whether Defendant misrepresented its

  "self-cleaning" feature here depends on how the feature actually performed. And the

  actual performance of the self-cleaning feature requires an individualized inquiry as

  to whether each consumer followed the instructions exactly and the initial level of

  grime.

           Furthermore, the Plaintiffs do not show predominance because their "damages

  models are flawed and fail to satisfy Rule 23(b)(3) and Comcast." ECF 91, PgID 11022

  (under seal). Plaintiffs' expert, Colin Weir, calculated a price premium of 10.5%

  through conjoint analysis and 10.8% through hedonic regression of the total purchase

  price. ECF 83, PgID 9262 (under seal). Weir's analyses fail to satisfy Comcast.

                 1.    Weir's Conjoint Analysis.

           Conjoint analysis should use "real-world retail pricing and sales data" to

  calculate the price premium associated with allegedly false marketing. Singleton v.

  Fifth Generation, Inc., 5:15-CV-474 (BKS/TWD), 2017 WL 5001444, at *22 (N.D.N.Y.

  Sept. 27, 2017). But "courts have also found that conjoint analyses can adequately

  account for supply-side factors—and can therefore be utilized to estimate price

  premia without running afoul of Comcast—when (1) the prices used in the surveys

  underlying the analyses reflect the actual market prices that prevailed during the

  class period; and (2) the quantities used (or assumed) in the statistical calculations




                                            15
Case 2:16-cv-12409-SJM-RSW ECF No. 176, PageID.26894 Filed 08/13/19 Page 16 of 20




  reflect the actual quantities of products sold during the class period." Hadley v.

  Kellogg Sales Co., 324 F. Supp. 3d 1084, 1105 (N.D. Cal. 2018).

        Weir's conjoint analysis presented respondents with choices of ovens with

  various combinations of product attributes ("choice sets"). See ECF 87-9, PgID 10895

  (under seal). Weir presented respondents with the following labels: "pyrolitic [sic]

  self-clean," "AquaLift self-clean," a hypothetical "AquaLift partial-clean," and

  "Manual clean (no self-clean)". Id. at 10897 (under seal). He analyzed the prices for

  "AquaLift self-clean" ovens and "AquaLift partial-clean" ovens and the price premium

  between the two. Id. at 10904–05 (under seal).

        The Court previously held that Weir's conjoint analysis sufficiently accounted

  for supply-side factors for the purposes of admissibility. See ECF 168, PgID 26799–

  800. But his conjoint analysis does not satisfy Comcast.

        Weir failed to incorporate supply-side considerations into his calculated price

  of the "Partial-Clean" ovens. Prices are set by supply and demand. See Apple, Inc. v.

  Samsung Elecs. Co., No. 11-CV-01846-LHK, 2014 WL 976898, at *11 (N.D. Cal. Mar.

  6, 2014). Weir's price calculations needed to account for both supply-side and demand-

  side factors. In the hypothetical world where "AquaLift Partial-Clean" exists, market

  competition among manufacturers and retailers would affect the prices that retailers

  would have charged for "Partial-Clean" ovens.7 Dr. Ugone noted that Weir fashioned




  7 Weir stated that the actual retail sales and market data upon which he relied
  "occurred at prices that already reflect the supply side factors then extant in the
  marketplace." ECF 87-9, PgID 10906 (under seal). But the addition of a "Partial-
  Clean" label is not an extant factor in the marketplace.


                                           16
Case 2:16-cv-12409-SJM-RSW ECF No. 176, PageID.26895 Filed 08/13/19 Page 17 of 20




  the "Partial-Clean" label himself and said that using the "Partial-Clean" label "runs

  contrary to the incentives Whirlpool would face if it used a different claim other than

  'self-clean.'" ECF 91-33, PgID 12271 (under seal). To determine the equilibrium price

  absent the alleged wrongful conduct (i.e., if Defendant had labeled its AquaLift ovens

  "Partial-Clean" instead of "Self-Clean"), supply-side factors would include

  "information on the reactions of Whirlpool's competitors (and how those reactions in

  turn affect Whirlpool's incentives)." Id. at 12298 (under seal). Weir did not adequately

  address these supply-side considerations. He unconvincingly recited suppliers'

  statements about the competitive importance of prices and relied upon historical

  retail sales and market data as his supply-side considerations. ECF 87-9, PgID 10906–

  11 (under seal). But that was insufficient for his conjoint analysis exercise to be tailored

  to Plaintiffs' damages theory. As Dr. Ugone explained, historical transactions reflect

  only historical supply-side factors, not what the "prevailing market conditions would

  have been absent the alleged wrongful conduct." ECF 91-33, PgID 12299 (under seal).

  Weir needed to estimate both historical prices and the prices absent the alleged

  conduct, but he failed to do the latter appropriately.

         Additionally, Weir's choice sets were unrealistic and did not represent realistic

  product choices available on the market. ECF 91-33, PgID 12279, 12282–85 (under

  seal). As Dr. Ugone pointed out, Weir's choice sets reflected arbitrary price points.

  ECF 96-3, PgID 14333 (under seal).

         Because Weir failed to account sufficiently for the market conditions in which

  a "Partial-Clean" oven would be sold, his conjoint analysis also fails the requirements




                                              17
Case 2:16-cv-12409-SJM-RSW ECF No. 176, PageID.26896 Filed 08/13/19 Page 18 of 20




  of Comcast. See, e.g., Zakaria v. Gerber Products Co., LA CV15-00200 JAK (Ex), 2017

  WL 9512587 at *20 (C.D. Cal. Aug. 9, 2017) ("Plaintiff failed to show that the [conjoint

  analysis] sufficiently accounted for the actual price [of the product] or the market

  conditions in which that product was sold.").

               2.     Weir's Hedonic Regression Analysis.

        Weir's hedonic regression analysis compared the prices consumers paid for

  ovens with and without the AquaLift feature. ECF 87-9, PgID 10916, 10922 (under

  seal). Like his conjoint analysis, Weir's hedonic regression does not satisfy Comcast.

        To satisfy Comcast, hedonic regression must take into account certain relevant

  or confounding factors to satisfy Comcast. See, e.g., Singleton v. Fifth Generation, Inc.,

  5:15-CV-474 (BKS/TWD), 2017 WL 5001444, at *22 (N.D.N.Y. Sept. 27, 2017) (holding

  that plaintiff's hedonic regression—which considered factors such as the amount of

  vodka, ingredients, flavoring, and creation process, but not product quality—failed to

  satisfy Comcast). Hedonic regression should model firm behavior, including supplier

  entry and exit decisions, product offerings, and pricing. In re NJOY, Inc. Consumer

  Class Action Litig., CV 14-428-JFW (JEMx), 2016 WL 787415, at *8 (C.D. Cal. Feb. 2,

  2016). Hedonic regression must isolate the damages attributable to the defendant's

  alleged wrongdoing. In re ConAgra Foods, Inc., 90 F. Supp. 3d 919, 1025 (C.D. Cal.

  2015). The model cannot conflate brand and labeling. See, e.g., Werdebaugh v. Blue

  Diamond Growers, Case No. 12–CV–02724–LHK, 2014 WL 7148923, at *11 (N.D. Cal.

  Dec. 15, 2014). The model must also account for confounding factors, such as the

  possibility that products make multiple labeling claims. See, e.g., Hughes v. The Ester




                                             18
Case 2:16-cv-12409-SJM-RSW ECF No. 176, PageID.26897 Filed 08/13/19 Page 19 of 20




  C Co., 317 F.R.D. 333, 355–56 (E.D.N.Y. 2016); Brazil v. Dole Packaged Foods, LLC,

  12-cv-01831-LHK, 2014 WL 5794873, at *11–12 (N.D. Cal. Nov. 6, 2014).

        Here, Defendant's experts—including Dr. Simonson and Dr. Ugone—have

  testified that the AquaLift feature could not be isolated economically from non-cleaning

  features, such as aesthetic and appearance characteristics. AquaLift was offered on

  higher-end models that had distinctive aesthetic characteristics, such as "a larger

  window on the oven door" and "a larger cooking cavity[.]" ECF 91-22, PgID 11686–87

  (under seal) (Dr. Simonson's report); see also ECF 91-32, PgID 12247–49 (under seal)

  (Dr. Ugone's report). In addition to including damages on non-cleaning benefits,

  Weir's approach included damages based on non-challenged cleaning benefits—

  namely, that AquaLift saves time, has no odor, and uses less heat during its cleaning

  cycle. ECF 91-32, PgID 12245–46 (under seal) (Dr. Ugone's report).

        Finally, Mr. Weir's conjoint analysis and hedonic regression cannot be

  combined to satisfy Comcast. Cf. Conagra, 90 F. Supp. 3d at 1025 (combining one

  expert's conjoint analysis with another expert's hedonic regression). Mr. Weir

  proposes two separate price premia from the two methods. For the above reasons,

  Plaintiffs fail to offer a damages calculation that tracks their theory of liability.

        B.     Rule 23(b)(2)

        A class action meets the requirements of Rule 23(b)(2) if "the party opposing

  the class has acted or refused to act on grounds that apply generally to the class, so

  that final injunctive relief or corresponding declaratory relief is appropriate

  respecting the class as a whole." Fed. R. Civ. P. 23(b)(2).




                                             19
Case 2:16-cv-12409-SJM-RSW ECF No. 176, PageID.26898 Filed 08/13/19 Page 20 of 20




        Plaintiffs argue that the putative class meets the requirements of Rule 23(b)(2)

  because Defendant's advertising practices are generally applicable to the putative

  class and they wish to enjoin the practices. ECF 83, PgID 9264 (under seal). Plaintiffs'

  argument is unavailing because they lack standing. Plaintiffs have not alleged that

  they would purchase the products in the future. See, e.g., Albert v. Blue Diamond

  Growers, 151 F. Supp. 3d 412 (S.D.N.Y. 2015); Algarin v. Maybelline, LLC, 300 F.R.D.

  444, 459 (S.D. Cal. 2014).

        For the above reasons, even if Plaintiffs satisfied Rule 23(a)'s commonality and

  typicality requirements, they would fail to meet any of the provisions of Rule 23(b).

  The Court will deny their motion for class certification.

                                         ORDER

        WHEREFORE, it is hereby ORDERED that Plaintiffs' motion for class

  certification [71, 83] is DENIED.

        SO ORDERED.


                                          s/ Stephen J. Murphy, III
                                          STEPHEN J. MURPHY, III
                                          United States District Judge
  Dated: August 13, 2019

  I hereby certify that a copy of the foregoing document was served upon the parties
  and/or counsel of record on August 13, 2019, by electronic and/or ordinary mail.

                                          s/ David P. Parker
                                          Case Manager




                                            20
